Citation Nr: 9922894	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-30 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1960 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  A timely notice of disagreement and substantive appeal 
were received by the RO following a November 1995 rating 
decision which denied a compensable evaluation for impotence.

2.  In June 1999, prior to the promulgation of a decision by 
the Board, the veteran provided written notification that he 
wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. 
§§ 20.101, 20.200, 20.204 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, the veteran filed a Notice of 
Disagreement in December 1995 to a rating decision issued the 
previous month which assigned a noncompensable evaluation and 
awarded special monthly compensation for impotence.  
Thereafter, the veteran filed a timely Substantive Appeal in 
July 1996.  However, by VA Form 21-4238 dated June 1999, the 
veteran expressed his wish to withdraw his appeal and his 
satisfaction with the noncompensable rating.

Under the provisions of 38 C.F.R. § 20.204(b),(c) (1998), a 
substantive appeal may be withdrawn in writing by the 
appellant, or in certain circumstances, by the appellant's 
representative, at any time before the Board promulgates a 
decision.  Accordingly, the Board lacks jurisdiction over the 
issue on appeal and the appeal is dismissed.


ORDER

The appeal of the issue of entitlement to a compensable 
evaluation for impotence is dismissed.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

